UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: April 30, 2013 Date of reporting period:April 30, 2013 Updated August 1, 2011 Item 1. Reports to Stockholders. LOGAN CAPITAL FUNDS Logan Capital Large Cap Growth Fund Logan Capital Long/Short Fund Annual Report April 30, 2013 Table of Contents Letter to Shareholders 3 Investment Highlights Logan Capital Large Cap Growth Fund 11 Logan Capital Long/Short Fund 13 Logan Capital Large Cap Growth Fund Sector Allocation of Portfolio Assets 14 Schedule of Investments 15 Logan Capital Long/Short Fund Sector Allocation of Portfolio Assets 18 Schedule of Investments 19 Schedule of Securities Sold Short 22 Financial Statements Statements of Assets and Liabilities 24 Statements of Operations 25 Statements of Changes in Net Assets 26 Statement of Cash Flows Logan Capital Long/Short Fund 28 Financial Highlights Logan Capital Large Cap Growth Fund 29 Logan Capital Long/Short Fund 31 Notes to the Financial Statements 32 Reportof Independent Registered Public Accounting Firm 44 Expense Example 45 Notice to Shareholders 47 Management 48 Privacy Notice 50 Dear Shareholders, We are pleased to provide you with the inaugural Logan Capital Mutual Fund Family Annual report, covering the fiscal period ending April 30, 2013. Performance Comments Overall, it was a very challenging fiscal period for Logan Capital’s investment teams. Our various investment disciplines – which have generally performed quite well in times when the economy has been recovering – were hard pressed to outperform a market that kept changing sentiment every time it was plagued by doubt and lack of confidence about the future. During those periods of optimism in the past year, the Logan Funds produced respectable relative performance. But when politics or world events threw a chill on the market place, investors were very quick to dump stocks in order to hide in the apparent safety of cash or investment grade bonds. Of course, “When will the Fed stop being accommodative?” continues to be the big question. At the moment, the Fed is essentially on hold – but with a clear bias by some governors towards starting to scale back QE3 – and investors are continually speculating about future actions, leading to increased volatility. Logan Large Cap Growth Fund As mentioned earlier, the inaugural fiscal period for the Logan Large Cap Growth Fund proved to be a challenging one. There were two significant market corrections and two additional smaller pullbacks during the year. As investors’ moods vacillated between confidence and fear, the types of Growth names that this Growth Fund invests in were repeatedly batted up and down. Although the Growth Fund had two middle quarters of outperformance, they were not enough to offset the underperformance of the fiscal year’s first and final quarters. For the period since inception on June 28, 2013 through April 30, 2013, the Institutional Class of the Growth Fund grew by 13.80% – a disappointment compared to the benchmark Russell 1000 Growth Index’s 20.25% rate of return for the same period. On the upside, the Growth Fund’s best performing sectors during the fiscal year were Materials, Energy, and Financials. Our names in the Materials sector outperformed their peer group by more than 2:1 and we had an overweighted exposure, so the Materials sector had the biggest positive contributory impact on performance for the period. Our Energy names outperformed their benchmark peer group by about 350 basis points, but we were underweighted versus the Index so our stocks’ positive contributory impact on performance was only slightly positive. Similarly, our Financial names outperformed their benchmark peer group by about 830 basis points, but we were also were underweighted versus the Index so, once again, our stocks’ positive contributory impact on performance was virtually flat. At the other end of the scale, the bottom contribution sectors were Health Care, Consumer Discretion and Industrials. Our names in all three of these sectors 3 underperformed their respective peer groups in the benchmark Russell 1000 Growth Index by varying margins. The Growth Fund’s holdings in both the Health Care and the Consumer Staples sectors lagged their peers. As discussed earlier – investors spent much of the year chasing dividend yields. As a result, many names in these two sectors – traditionally viewed as “safe havens” due to the fact that they tend to have high yields and that the goods and services in these sectors are considered “necessities” – were sharply bid up in price during the past year. Although these high-dividend names are in our benchmark Russell 1000 Growth Index, they were not suitable investments for the Growth Fund due to their substandard long-term future earnings growth rates and their surprisingly high PE/G ratios. So we believe this was a case of Logan Capital not being able to invest in many of the best-performing, well-known names in the benchmark index. However, if history is an accurate guide, this tendency of growth investors favoring yield names over true growth names should subside as confidence in the economy strengthens and as interests rates begin to increase. Lastly, in the Information Technology sector, the Growth Fund’s holdings were equal-weighted versus the benchmark, but the Fund’s names underperformed for two primary reasons: 1) Cloud computing names suffered as corporations delayed capital expenditures for new equipment. This spending is an eventual necessity and it appears that corporations will have to start a new upgrade cycle fairly soon if they wish to remain competitive. 2) Three of the five largest Growth holding were in this sector, with Apple being the largest (but still underweighted versus the index.) The past 12 months saw this stock touch $705 at its high and $385 at its low. Both of these prices were – in our opinion – over-hyped extremes. We currently continue to hold this stock and believe that it, as well as many of our other Tech names, have significant upside potential as the capital spending refresh cycle accelerates. Although the inaugural period was challenging for the Growth Fund, the good news is that we are seeing a definite shift away from high-yield Growth names and toward the traditionally more rewarding high-growth Growth names that the Fund invests in. Logan Long/Short Fund Over the inaugural period from September 28, 2012 through April 30, 2013, Logan Long/Short grew 1.20%, the Standard and Poor’s 500 Index grew 12.31% and the Morningstar Long/Short Equity Index grew 6.47%. Our performance lagged the S&P 500 Index for 2 primary reasons: 1) The short portfolio has been unprofitable; thereby dragging down the Fund’s total return and 2) The stock market, fueled by easy money from the Fed as well as emerging signs of a slightly improving economy, has rallied very hard the past 6 months. During strong market advances, we will often purchase long a market index ETF as a hedge against the bulk of the Fund’s short exposure. We underestimated the magnitude and persistence of the advance and consequently the offsetting ETF hedge was lower than it should have been. We continue to observe various breadth and volume divergences and therefore the Fund’s net long exposure continues to be well below 100%. 4 The Fund’s short portfolio holds numerous small cap companies and, notwithstanding poor fundamentals, many of these companies rallied along with the market. There have been an abundance of companies that reported in-line to below consensus earnings on light revenues, yet after initial price declines, the strong market enabled the stock prices of these companies to rise. We have maintained the Fund’s short exposure given our belief that many of these companies are likely to disappoint again in the June quarter. Assuming the market advance at least pauses, we like the risk-reward potential of being short companies that have already disappointed yet are priced higher than they were before the disappointments. We believe that the Fund’s L/S equity strategy should perform best in a market that includes both advances and declines. The S&P 500 Index has now been positive for 6 consecutive months. Every correction has been short and sharp. These are not ideal conditions for our strategy, but we do not believe these conditions are the “new” normal. Historically, the S&P 500 has appreciated by approximately 7%-8% per year, but there are ebbs and flows and opportunities to profit from both the short and long side. Whether the reason for the current “unusual” action is the Federal Reserve QE actions, High Frequency Trading, or another explanation is not for us to determine, but the reality is that the market action has been essentially up. We are in fact net long at all times and our goal is to participate during market advances, but in order to really demonstrate the value of a long/short strategy, we believe a return to a more “normal” back and forth flow would be constructive. Over time, we believe that this will recur, as it has been the way markets have historically behaved. Since the Logan Funds’ launch dates in 20121, investors have faced a myriad of opportunities and challenges reflective of the frequent swings in sentiment regarding the health of the stock market and the U.S. economy. There has been no shortage of events capturing the attention of investors and influencing financial markets this year – and the last several years for that matter.Among these were the fiscal train wrecks both domestically and overseas, political instability in sensitive areas like the Middle East, rising energy prices, the presidential and congressional elections in the U.S. and their implications for a wide range of economic and tax issues, and easy monetary policy established by central banks both here and abroad. This period as a whole (6/28/13-4/30/13) – in this 4th year of the current bull market – saw solid double-digit gains in most of the major indices. However, this strength masked the market’s multiple and tumultuous gyrations, including two significant S&P 500 Index corrections of 9.1% and 7.7%, as well as two more minor pullbacks of more than 3.0%. Fortunately, seasoned investors have learned not to be too rattled by this behavior, recognizing that these see-saws have become a trademark of this bull market which has – on average – had pullbacks of 5%+ about every 5 months. 1 The Logan Capital Large Cap Growth Fund commenced operations on June 28, 2012; the Logan Capital Long/Short Fund commenced operations on September 28, 2012. 5 Market Overview – Quarter-by-Quarter Fiscal Quarter 1, ending July 31, 2012 (1FQ12/13) – recap As has been the case for the last several years, investors’ moods seem to lurch from optimism to pessimism as various events unfold or as economic statistics are released. For instance, in early 2012, the market was relieved when Greece received approval for financing from the European Central Bank after agreeing to terms of another harsh austerity plan.However, during the second quarter, fears that subsequent Greek elections would result in a new government which would reject the austerity program led to sovereign debt problem concerns which weighed heavily on the market.When the pro-austerity party in Greece subsequently won the election there was a relief rally, although it is still highly uncertain that the austerity plan’s requirements will ever be fulfilled. Just as one of the market’s biggest worries (Greece) eased, another (Spain) increased. However, the U.S. stock market rose approximately 2.5% in one day in reaction to Germany’s agreement in principle to a new deal to shore up the endangered Euro-banks and the creation of a new euro-wide bank supervisor. Domestically, the U.S. economy’s gyrations also chilled investors’ risk appetites.The economic rebound that appeared to be taking shape earlier in 2012, was increasingly called into question as employment numbers contracted with only 69,000 jobs created in May 2012, down from 275,000 in January 2012.Moreover, an apparent slowdown in China’s economy and a likely recession in Europe raised the specter of additional pressures in the U.S. resulting from reduced exports.Meanwhile, many market participants and pundits fearfully awaited the Fed’s next meaningful action (i.e., “QE3”).Over the past year, the Fed has emphasized the importance of the wealth affect of stock prices as a partial justification for its previous actions. In effect, the Fed has put itself in the position of appearing to provide a “put” on the stock market, i.e., the Fed has seemed concerned with propping up the stock market, something that historically it has not worried about. The danger has been – and continues to be – that once investors become conditioned to expect such supportive actions, the Fed risks a materially negative stock market reaction when it ceases to be as accommodative. Since the depths of the recession, the Fed has remained steadfast in its role of keeping prices stable by maintaining historically low interest rates. 2FQ12/13, ending October 31, 2012 – recap Unlike most of the rest of the past year when investors were in a “risk-off” mood (e.g., reduce risk) and chased high-dividend stocks, this quarter saw a resurgence in confidence and a spike in “risk-on” trades. This nature of the market this quarter resulted in all of the dividend yield indices which we monitor trailing the broader market averages. U.S. monetary policy became an almost obsessive issue with investors during the third quarter as they speculated on whether the Fed would initiate another round of quantitative easing (“QE3”), which in fact it did in September. In light of some very disappointing economic results over the prior few months, the Fed has left the expected duration of this new round of easing open-ended and dependent on improving conditions in the job market data. 6 Part of the Fed’s reasoning for what is now known as “QE infinity” was to entice more risk taking in the financial markets under the theory that higher asset prices will improve consumer sentiment and thus spending.Whether and/or to what extent that linkage is valid is unclear; however, the history of the Fed’s QE programs over the last few years has been to pump up equity markets and increase investors willingness to take on greater risk in their portfolios – at least in the short run.In such environments where risk taking is increasing, we would expect dividend oriented stocks to trail broader market averages, but we would also expect those periods to be followed by periods where the “risk-off” mentality resurfaces and the need for defense becomes paramount.That is the pattern we have seen the last few years and expect to see going forward. 3FQ12/13, ending January 31, 2013 – recap The stock market in this quarter lurched from event to event and rumor to rumor.Clearly, the presidential election weighed on investors’ minds before and after Election Day.After sinking in the days following November 6th, the stock market subsequently rebounded and was then subjected to conjecture about Fed policy as well as constant news reports about what was happening in the “fiscal cliff” negotiations.The Fed eventually said it would continue to purchase large amounts of securities and remain very accommodative until unemployment declined near 6.5% or inflation became troublesome (this was a change from the previous policy of estimating a time frame until it would change course). Meanwhile, discussions amongst politicians (both privately behind closed doors and publicly in front of TV cameras) about tax increases and spending reductions were a constant reminder of how important those policies can be for investors and how ill-equipped the government is at the moment to make those types of decisions in anything other than a chaotic manner.Ultimately, Congress passed legislation on January 1, 2013 that raised tax rates on individuals earning more than $400,000 (and joint returns above $450,000) and left tax rates (including capital gains and dividend tax rates) unchanged for those earning below those levels. However, there were virtually no spending cuts, thus once again kicking the can down the road.The can has already been kicked quite a ways, but spending cuts can only be delayed so long until markets revolt as the citizens of Greece can attest.Hopefully, we do not reach that point.A debt ceiling fight looked assured toward the end of the first quarter of 2013, but rising revenues have pushed that deadline out into the 2nd half of 2013 for now. Despite the drama in Washington, the economy continued to improve as employment appeared to stabilize and the housing sector continued its steady ascent.The international backdrop also brightened investors’ spirits toward the end of the quarter as economic statistics from China improved and Japan was set to embark on its own large quantitative easing program after a new government was elected.Still, continued improvement in the U.S. economy over time will to a large extent depend on the ability of our leaders to meaningfully address the federal deficit, which clearly the “fiscal cliff deal” did not. 7 4FQ12/13, ending April 30, 2013 – recap The stock market seemed to flow in only one direction during the first three months of 2013 (up), and had its second best first calendar quarter since 1998. Investor enthusiasm for stocks manifested itself as both the S&P 500 Index and the Dow Jones Industrial Average hit all-time highs in March. (At one stretch during the quarter, the Dow advanced for ten straight days – the longest winning streak since 1996).Moreover, volatility as measured by the CBOE Volatility index (“VIX”) fell to extremely low levels indicating investor complacency and a heightened risk appetite. This generally is not an environment conducive to outperformance by dividend oriented stocks; instead, growth stocks tend to outperform. Among the factors the stock market reacted favorably to was the previously mentioned January 1, 2013 passage of the American Taxpayer Relief Act of 2012.This was generally a more favorable resolution to the “fiscal cliff” than the market had anticipated. Moreover, the elimination of the threat of a government shut-down led to increased investor optimism.Meanwhile, the housing market and the economy continued to improve despite the tax increases (including the expiration of the 2% payroll tax cut as of the beginning of the year) and the prospects of spending cuts mandated by the sequestration.The importance of the Fed’s policy in contributing to the market’s advance was evident when the minutes from a Fed meeting seemed to imply there was an increasing likelihood the Fed would pull back from its quantitative easing policy sooner than expected.That sudden jolt sent markets tumbling for a short time until investors were quickly mollified by comments from Fed Chairman Bernanke that no cessation of the easing policy was likely in the near future. As the Logan Funds’ 2012/13 Fiscal Year came to a close, even the unsettling banking crisis in Cyprus had little immediate impact on U.S. equity markets.While the situation did serve to remind investors that the “all clear” signal in Europe has not yet been sounded, the U.S. market nevertheless seemed to take it in stride.The ultimate impact of that situation is hard to predict since the loss taken by some depositors in Cypriot banks may unnerve depositors in other banks across the Eurozone, reignite financial strains and derail the region’s fragile recovery. As we have seen before, the ripple effects from incidents like these can play out over time and in some cases significantly impact global markets.On the other hand, global events like that occurring in Cyprus may end up only being a speed bump with no lasting effect – only time will tell. * Closing comments We are optimistic about the coming year and we believe that much of the cash that is hiding on the sidelines or in high-yield investments will start to migrate back into the Growth arena. Furthermore, the bond market will almost certainly see outflows of funds when interest rates start moving up and this cash is likely to head toward the relatively attractive – on a long-term valuation basis – U.S. equity markets. When viewed in this 8 light, we believe that the current environment is on the cusp of a shift that has the potential to be rewarding for our Fund investors. We appreciate your belief in and support of the Logan Capital Fund Family and we look forward to the opportunity as we aim to help you achieve your long-term investment goals. Each Morningstar Category Average is representative of funds with similar investment objectives.It is not possible to invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please see the Schedule of Investments in this report for a complete list of fund holdings. Mutual Fund investing involves risk.Principal loss is possible.The Funds may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.These risks are greater for emerging markets.The Funds may make short sales of securities, which involves the risk that losses may exceed the original amount invested in the securities.The Funds may purchase and sell options on securities which may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The Funds may purchase securities of companies that are offered pursuant to an IPO which may fluctuate considerably, may be subject to liquidity risk and could have a magnified impact on Fund performance.By investing in other mutual funds and ETFs, the Funds will bear any share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds including brokerage costs. The opinions expressed above are those of the author, are subject to change and are not guaranteed and should not be considered investment advice. DEFINITIONS The Dow Jones Industrial Average and S&P 500 are unmanaged indices of common stocks comprised of major companies and assumes reinvestment of dividends. The CBOE is the Chicago Board Options Exchange Volatility Index, which is an exchange that focuses on options contracts for individual equities, indexes and interest rates. The CBOE is the world’s largest options market. It captures a majority of the options traded. It is also a market leader in developing new financial products and technological innovation, particularly with electronic trading. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Growth Index is constructed to provide a comprehensive and unbiased barometer for the large-cap growth segment. The index is completely reconstituted annually to ensure new 9 and growing equities are included and that the represented companies continue to reflect growth characteristics. Basis points is a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. The basis point is commonly used for calculating changes in interest rates, equity indexes and the yield of a fixed income security. PE/G is a stock’s price-to-earnings ratio divided by the growth rate of its earnings for a specified time period. The price/earnings to growth (PEG) ratio is used to determine a stock’s value while taking the company’s earnings growth into account, and is considered to proved a more complete picture than the P/E ratio. While a high P/E ratio may make a stock look like a good buy, factoring in the company’s growth rate to get the stock’s PEG ratio can tell a different story. The lower the PEG ratio, the more the stock may be undervalued given its earnings performance. The Morningstar Long/Short Equity Index holds sizeable stakes in both long and short positions in equities and related derivatives. Some funds that fall into this category will shift their exposure to long and short positions depending on their macro outlook or the opportunities they uncover through bottom-up research. Some funds may simply hedge long stock positions through exchange-traded funds or derivatives. At least 75% of the assets are in equity securities or derivatives. 10 Comparison of the change in value of a $10,000 investment in the Logan Capital Large Cap Growth Fund – Investor Class and the Russell 1000 Growth Total Return Since Inception Total Return Periods ended April 30, 2013: (6/28/12) Logan Capital Large Cap Growth Fund – Investor Class (No Load) 13.40% Russell 1000 Growth Total Return 20.25% Total Annual Fund Operating Expenses:1.50% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-215-1200. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on June 28, 2012, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Growth Index is constructed to provide a comprehensive and unbiased barometer for the large-cap growth segment. The index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect growth characteristics. 11 Comparison of the change in value of a $500,000 investment in the Logan Capital Large Cap Growth Fund – Institutional Class and the Russell 1000 Growth Total Return Since Inception Total Return Periods ended April 30, 2013: (6/28/12) Logan Capital Large Cap Growth Fund – Institutional Class (No Load) 13.80% Russell 1000 Growth Total Return 20.25% Total Annual Fund Operating Expenses:1.25% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-215-1200. This chart illustrates the performance of a hypothetical $500,000 investment made in the Fund on June 28, 2012, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Growth Index is constructed to provide a comprehensive and unbiased barometer for the large-cap growth segment. The index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect growth characteristics. 12 Comparison of the change in value of a $10,000 investment in the Logan Capital Long/Short Fund – Investor Class, the S&P 500 Total Return and the Morningstar Long/Short Equity Index Since Inception Total Return Periods ended April 30, 2013: (9/28/12) Logan Capital Long/Short Fund (No Load) 1.20% S&P 500 Total Return 12.31% Morningstar Long/Short Equity Index 6.47% Total Annual Fund Operating Expenses:2.50% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-215-1200. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on June 28, 2012, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The S&P 500 is an unmanaged index of common stocks comprised of major companies and assumes reinvestment of dividends. The Morningstar Long/Short Equity Index holds sizeable stakes in both long and short positions in equities and related derivatives. Some funds that fall into this category will shift their exposure to long and short positions depending on their macro outlook or the opportunities they uncover through bottom-up research. Some funds may simply hedge long stock positions through exchange-traded funds or derivatives. At least 75% of the assets are in equity securities or derivatives. 13 SECTOR ALLOCATION OF PORTFOLIO ASSETS at April 30, 2013 Logan Capital Large Cap Growth Fund Percentages represent market value as a percentage of net assets. 14 SCHEDULE OF INVESTMENTS at April 30, 2013 Logan Capital Large Cap Growth Fund COMMON STOCKS – 97.1% Shares Value Consumer Discretionary – 25.3% Amazon.com, Inc. (a) $ Bed Bath & Beyond, Inc. (a) Home Depot, Inc. Netflix, Inc. (a) Priceline.com, Inc. (a) Polaris Industries, Inc. Ralph Lauren Corp. Starbucks Corp. Tiffany & Co. Wynn Resorts Ltd. Consumer Staples – 3.9% Estee Lauder Companies, Inc. Monster Beverage Corp. (a) Energy – 3.0% FMC Technologies, Inc. (a) Halliburton Co. Financials – 1.9% CBRE Group, Inc. (a) Health Care – 12.9% AmerisourceBergen Corp. Agilent Technologies, Inc. Celgene Corp. (a) Express Scripts Holding Co. (a) Mettler-Toledo International, Inc. (a) Perrigo Co. Waters Corp. (a) Industrials – 15.2% Cummins, Inc. Deere & Co. Flowserve Corp. The accompanying notes are an integral part of these financial statements. 15 SCHEDULE OF INVESTMENTS (Continued) at April 30, 2013 Logan Capital Large Cap Growth Fund COMMON STOCKS – 97.1% (Continued) Shares Value Industrials – 15.2% (Continued) Jacobs Engineering Group, Inc. (a) $ Joy Global, Inc. Precision Castparts Corp. Information Technology – 30.5% Apple, Inc. Accenture PLC (c) Alliance Data Systems Corp. (a) Amphenol Corp. Cognizant Technology Solutions Corp. (a) Citrix Systems, Inc. (a) F5 Networks, Inc. (a) Google, Inc. (a) Intuit, Inc. Mastercard, Inc. NetApp, Inc. (a) Oracle Corp. Qualcomm, Inc. Teradata Corp. (a) Trimble Navigation Ltd. (a) Materials – 4.4% Airgas, Inc. Sherwin-Williams Co. TOTAL COMMON STOCKS (Cost $6,434,107) The accompanying notes are an integral part of these financial statements. 16 SCHEDULE OF INVESTMENTS (Continued) at April 30, 2013 Logan Capital Large Cap Growth Fund SHORT-TERM INVESTMENT – 2.0% Shares Value MONEY MARKET FUNDS – 2.0% Fidelity Government Portfolio – Class I, 0.01% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $138,331) TOTAL INVESTMENTS (Cost $6,572,438) – 99.1% Other Assets in Excess of Liabilities – 0.9% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate shown represents the fund’s 7-day yield as of April 30, 2013. (c) U.S. traded security of a foreign issuer or corporation. The accompanying notes are an integral part of these financial statements. 17 SECTOR ALLOCATION OF PORTFOLIO ASSETS at April 30, 2013 Logan Capital Long/Short Fund Percentages represent market value as a percentage of net assets. 18 SCHEDULE OF INVESTMENTS at April 30, 2013 Logan Capital Long/Short Fund COMMON STOCKS – 98.3% Shares Value Consumer Discretionary – 23.0% Bed Bath & Beyond, Inc. (a)(d) $ DIRECTV (a)(d) HomeAway, Inc. (a)(d) Home Depot, Inc. (d) McDonald’s Corp. (d) Nike, Inc. (d) Priceline.com, Inc. (a)(d) PetSmart, Inc. (d) Ralph Lauren Corp. (d) Starbucks Corp. (d) Scripps Networks Interactive, Inc. (d) Tractor Supply Co. (d) Ulta Salon Cosmetics & Fragrance, Inc. (a)(d) Consumer Staples – 4.6% Monster Beverage Corp. (a)(d) Philip Morris International, Inc. (d) Energy – 9.7% Chevron Corp. (d) FMC Technologies, Inc. (a)(d) Royal Dutch Shell PLC – ADR (c)(d) Financials – 5.8% Affiliated Managers Group (a)(d) CBRE Group, Inc. (a)(d) T. Rowe Price Group, Inc. (d) Health Care – 9.6% Edwards Lifesciences Corp. (a)(d) GlaxoSmithKline PLC – ADR (c)(d) Johnson & Johnson (d) Merck & Co., Inc. (d) Pfizer, Inc. (d) The accompanying notes are an integral part of these financial statements. 19 SCHEDULE OF INVESTMENTS (Continued) at April 30, 2013 Logan Capital Long/Short Fund COMMON STOCKS – 98.3% (Continued) Shares Value Industrials – 14.3% Caterpillar, Inc. (d) $ Cummins, Inc. (d) CSX Corp. (d) Deere & Co. (d) General Electric Co. (d) Middleby Corp. (a)(d) Precision Castparts Corp. (d) Information Technology – 19.2% Apple, Inc. (d) Cognizant Technology Solutions Corp. (a)(d) Citrix Systems, Inc. (a)(d) 3D Systems Corp. (a)(d) F5 Networks, Inc. (a)(d) Fiserv, Inc. (a)(d) Google, Inc. (a)(d) 83 Intel Corp. (d) IPG Photonics Corp. (d) Mastercard, Inc. (d) Oracle Corp. (d) Qualcomm, Inc. (d) Materials – 8.2% Airgas, Inc. (d) DuPont de Nemours & Co. (d) Ecolab, Inc. (d) Telecommunication Services – 3.9% AT&T, Inc. (d) TOTAL COMMON STOCKS (Cost $4,793,108) The accompanying notes are an integral part of these financial statements. 20 SCHEDULE OF INVESTMENTS (Continued) at April 30, 2013 Logan Capital Long/Short Fund REITS – 3.6% Shares Value American Tower Corp. (d) $ Public Storage (d) TOTAL REITS (Cost $167,725) SHORT-TERM INVESTMENTS – 21.3% MONEY MARKET FUNDS – 21.3% Fidelity Government Portfolio – Class I, 0.01% (b)(d) TOTAL SHORT-TERM INVESTMENTS (Cost $1,121,777) TOTAL INVESTMENTS (Cost $6,082,610) – 123.2% Liabilities in Excess of Other Assets – (23.2)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – AmericanDepository Receipt (a) Non-income producing security. (b) The rate shown represents the fund’s 7-day yield as of April 30, 2013. (c) U.S. traded security of a foreign issuer or corporation. (d) All or a portion of the security has been segregated for open short positions. The accompanying notes are an integral part of these financial statements. 21 SCHEDULE OF SECURITIES SOLD SHORT at April 30, 2013 Logan Capital Long/Short Fund COMMON STOCKS – 23.6% Shares Value Consumer Discretionary – 7.1% Family Dollar Stores, Inc. $ Lululemon Athletica, Inc. Blue Nile, Inc. Health Care – 4.2% Amedisys, Inc. Computer Programs & Systems, Inc. Information Technology – 12.3% ADTRAN, Inc. International Business Machines Corp. Plexus Corp. Vistaprint NV (a) TOTAL SECURITIES SOLD SHORT (Proceeds $1,218,063) $ Percentages are stated as a percent of net assets. (a) U.S. traded security of a foreign issuer or corporation. The accompanying notes are an integral part of these financial statements. 22 (This Page Intentionally Left Blank.) 23 STATEMENTS OF ASSETS AND LIABILITIES at April 30, 2013 Logan Capital Logan Capital Large Cap Long/Short Growth Fund Fund Assets: Investments, at value (cost of $6,572,438, $6,082,610, respectively) $ $ Deposits at brokers — Receivables: Securities sold Dividends and interest Advisor Prepaid expenses Total assets Liabilities: Securities sold short (proceeds $0 and $1,218,063, respectively) — Payables: Securities purchased — Fund shares redeemed — Administration and accounting fees Distribution fees Service fees Custody fees Transfer agent fees and expenses Accrued expenses and other payables Total liabilities Net assets $ $ Net assets consist of: Paid in capital $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) ) Net unrealized appreciation (depreciation) on: Investments Securities sold short — ) Net assets $ $ Investor Class: Net assets applicable to outstanding Investor Class shares $ $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value and redemption price per share $ $ Institutional Class: Net assets applicable to outstanding Institutional Class shares N/A Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) N/A Net asset value, offering price and redemption price per share $ N/A The accompanying notes are an integral part of these financial statements. 24 STATEMENTS OF OPERATIONS For the Period Ended April 30, 2013 Logan Capital Logan Capital Large Cap Long/Short Growth Fund* Fund** Investment income: Dividends (net of foreign taxes withheld of $0 and $0, respectively) $ $ Interest 13 41 Total investment income Expenses: Investment advisory fees (Note 5) Administration and accounting fees (Note 5) Distribution fees (Note 6) Distribution fees – Investor Class Distribution fees – Institutional Class — — Service fees (Note 7) Service fees – Investor Class Service fees – Institutional Class — Transfer agent fees and expenses Federal and state registration fees Audit fees Compliance expense Legal fees Reports to shareholders Trustees’ fees and expenses Custody fees Other Total expenses before reimbursement from advisor Dividends expense on short positions — Broker interest expense on short positions — Total expenses before reimbursement from advisor Expense reimbursement from advisor (Note 5) ) ) Net expenses Net investment loss $ ) $ ) Realized and unrealized gain (loss) on investments: Net realized gain (loss) on transactions from: Investments $ ) $ ) Securities sold short — ) Net change in unrealized gain (loss) on: Investments Securities sold short — ) Net realized and unrealized gain (loss) on investments Net increase in net assets resulting from operations $ $ * The Logan Capital Large Cap Growth Fund commenced operations on June 28, 2012. ** The Logan Capital Long/Short Fund commenced operations on September 28, 2012. The accompanying notes are an integral part of these financial statements. 25 STATEMENT OF CHANGES IN NET ASSETS Logan Capital Logan Capital Large Cap Long/Short Growth Fund Fund Period Ended Period Ended April 30, 2013* April 30, 2013** Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders From: Net investment income Investor class shares — ) Institutional class shares — — Net realized gains Investor class shares — ) Institutional class shares — — Total distributions — ) Capital Share Transactions: Proceeds from shares sold Investor class shares Institutional class shares — Proceeds from shares issued to holders in reinvestment of dividends Investor class shares — Institutional class shares — — Cost of shares redeemed Investor class shares ) ) Institutional class shares — — Redemption fees retained Investor class shares — 8 Institutional class shares — — Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period — — End of period $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS (Continued) Logan Capital Logan Capital Large Cap Long/Short Growth Fund Fund Period Ended Period Ended April 30, 2013* April 30, 2013** Changes in Shares Outstanding: Shares sold Investor class shares Institutional class shares — Proceeds from shares issued to holders in reinvestment of dividends Investor class shares — Institutional class shares — — Shares redeemed Investor class shares (3
